Citation Nr: 0928705	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  09-19 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether a June 1994 rating decision granting service 
connection for a muscle strain of the left neck, rated 10 
percent under Diagnostic Code 5233, contains clear and 
unmistakable error (CUE).

2.  Whether a June 1994 rating decision denying service 
connection for a left elbow disability contains CUE.

3.  Entitlement to service connection for residuals of a left 
elbow fracture with parasthesias.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a muscle strain of the left neck.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army 
from October 1, 1993 to December 13, 1993.  He received an 
uncharacterized discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1994 and  September 2008 rating 
decisions by the Buffalo, New York, Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  The 
June 1994 decision denied service connection for a left elbow 
and hand disability, and granted service connection for a 
muscle strain of the left neck, rated 10 percent disabling.  
The September 2008 decision found no CUE in the June 1994 
rating decision.

The Veteran testified at a May 2008 pre-decisional hearing 
and at a February 2009 hearing before a Decision Review 
Officer (DRO) at the RO in connection with his CUE claims.  
He declined a Board hearing.  Transcripts of the local 
hearings are associated with the claims file.

The issues of service connection for a left elbow disability 
and evaluation of the neck disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left elbow disability was denied 
in a June 1994 decision; service connection for a neck 
disability was granted in the same decision and rated 10 
percent disabling.

2.  The Veteran filed a timely Notice of Disagreement (NOD) 
with the June 1994 decision in October 1994.  A Statement of 
the Case (SOC) was issued in December 1994.

3.  In January 1995, within one year of the June 1994 denial, 
the Veteran, through his representative, filed correspondence 
referencing both issues and expressing an intent to pursue 
his appeals; this correspondence must be accepted as a 
substantive appeal sufficient to perfect the appeal to the 
Board.

4.  The October 2007 claim of CUE in the June 1994 decision 
addresses issues currently pending on appeal.


CONCLUSIONS OF LAW

1.  The Veteran's appeal as to the issue of CUE in the denial 
of service connection for a left elbow disability is 
dismissed as no justiciable case or controversy is before the 
Board at this time.  38 U.S.C.A. §§ 5109A, 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.105, 19.4, 20.101, 20.200 (2008).

2.  The Veteran's appeal as to the issue of CUE in the 
assignment of an initial 10 percent rating for a left neck 
muscle strain is dismissed as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. 
§§ 5109A, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.105, 19.4, 
20.101, 20.200 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

In this case, VCAA notice ands assistance is not required 
because the issue presented involves a claim for review of a 
prior final regional office decision on the basis of clear 
and unmistakable error (CUE).  The VCAA is not applicable to 
CUE matters.  See Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc); Parker v. Principi, 15 Vet. App. 407 
(2002).  

In June 1994, the RO issued a decision denying service 
connection for a left elbow disability and granting service 
connection for a neck disability, initially rated 10 percent 
disabling.  The Veteran filed an NOD with these decisions in 
October 1994, and the RO issued an SOC in December 1994.  In 
January 1995, within the one year appeals period from the 
denial of the claims, the Veteran, through his 
representative, filed a statement which must be accepted as a 
substantive appeal on those issues.

The Veteran requested a personal hearing, and referenced both 
the service connection and evaluation issues.  He also noted 
that both were currently on appeal, and that an SOC had been 
issued.  His filing manifests an intent to continue his 
appeals.  Resolving all doubt in favor of the Veteran, this 
filing is the equivalent of a VA Form 9, Appeal to Board of 
Veterans' Appeals, and perfects the appeals on both issues.  
38 C.F.R. § 20.202.  The RO failed to certify the issues to 
the Board, and the Board has never taken any action on either 
issue.  The appeals remain open.

Regulations indicate that only "determinations which are 
final and binding" are subject to revision based on CUE.  
38 C.F.R. § 3.105(a).  In this case, no final and binding 
determination exists as to service connection for the left 
elbow or the evaluation assigned for the neck disability.  
The perfected appeal prevented the June 1994 decision from 
becoming final.

Therefore, there can be no valid claim of CUE in that 
decision at this time; such an allegation is premature.  
There is no case or controversy pending before the Board as 
contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. 
§ 19.4.  In the absence of any justiciable question, the 
claim regarding CUE must be dismissed.


ORDER

The question of whether a June 1994 rating decision granting 
service connection for a muscle strain of the left neck, 
rated 10 percent under Diagnostic Code 5233, contains CUE is 
dismissed.

The question of whether a June 1994 rating decision denying 
service connection for a left elbow disability contains CUE 
is dismissed.


REMAND

As was discussed above, the Veteran has timely perfected 
appeals with regard to the issues of service connection for a 
left elbow disability and initial evaluation of a left neck 
muscle strain.

During the pendency of these appeals, the VCAA was enacted.  
VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Adequate notice and assistance has not 
been afforded the Veteran under the VCAA with regard to 
either claim, and hence remand is required. 



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Veteran with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as Court 
precedent, to include Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006) (regarding notice 
of assignment of effective dates and 
disability evaluations).

2.  The AMC/RO should specifically request 
private medical records regarding 
treatment of the left elbow and arm 
disability from the time of injury to 
service, or proper releases to allow VA to 
obtain such on the Veteran's behalf.  The 
RO should review the claims file to ensure 
that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated, to 
include provision of VA examinations.

3.  The RO should then readjudicate the 
claims on appeal.  If any benefit sought 
remains denied, the RO should issue an 
appropriate SSOC and provide the Veteran 
and his representative the requisite time 
period to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action 
is required of the appellant unless he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


